Order filed October 25, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00538-CV
                                   ____________

                 CHRISTOPHER TOOD WHITEHEAD, Appellant

                                           V.

                       CLIFFORD WAYNE SWALLOW, Appellee


                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 22,972


                                      ORDER

       Appellant=s brief was due September 17, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant files his brief with the clerk of this court on or before November
9, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                         PER CURIAM